Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13 and 17-21) and Species 1 (Figures 1-7) in the reply filed on 6/28/2022 is acknowledged. Applicant indicated that claims 1-13 read on elected species 1. Claims 14-27 are withdrawn from consideration.

 Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following figures mentioned in the description: Figures 19-21.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “124” has been used to designate both the first end edge of the third sheet and the first end edge of the second sheet [in Fig. 3].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 4, it appears “a the third” should be “a third”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2460506.
Regarding claim 1, EP 2460506 discloses a flexible, sterilizable pouch (See Fig. 1) comprising: a first gas(oxygen)-impermeable web (11); a second gas-permeable web (13); a the third gas(oxygen)-impermeable web (12), wherein the first, second, and third webs are arranged and sealed to form a cavity portion (portion below 16c in Fig. 1a) of the pouch and a header portion (portion above 16c in Fig. 1a) of the pouch, wherein the header portion of the pouch is gas-permeable through the second gas-permeable web and the cavity portion of the pouch is capable of holding a medical device for sterilization and is capable of being sealed from the header portion after sterilization, thereby making the cavity portion gas-impermeable (as shown in Fig. 1c).
Regarding claim 2, EP 2460506 discloses the header is also configured to be removed from the pouch, leaving the cavity portion (as shown in Fig. 1c).
Regarding claim 3, EP 2460506 discloses an opening (at 16b in Fig. 1b, before sealing) capable of receiving a medical device, wherein the header portion is disposed between the opening and the cavity portion such that a medical device inserted through the opening passes through the header portion and into the cavity portion.
Regarding claim 4, EP 2460506 discloses the first web has a first length (from the top end of 11 to the bottom end of 11 in Fig. 1b), the second web has a second length (from the top end of 13 to the bottom end of 13 in Fig. 1b), and the third web has a third length (from the top end of 12 to the bottom end of 12 in Fig. 1b), wherein the third length is longer than the first and second lengths such that with first end edges (at 16a) of the first and second webs aligned, a second end edge (at 16b) of the third web extends past a second end edge (top end of 11 in Fig. 1b) of the first web, wherein a cavity is defined in the cavity portion formed between the first web and the third web (as shown in Fig. 1b), and wherein the header portion is defined from a first end edge (bottom end of 13 in Fig. 1b) of the second web overlapping with the second end edge of the first web and sealed to an inner surface of the first web to a second end edge (at 16b) of the second web aligned with the second end edge of the third web with the second web sealed to an inner surface of the third web.
Regarding claim 5, EP 2460506 discloses the opening is formed between the second end edge of the second web and the second end edge of the third web due to the respective second end edges of the second and third webs not being sealed to each other.
Regarding claim 6, EP 2460506 discloses the opening is capable of being sealed after a medical device is inserted therethrough and into the cavity, thereby forming a sealed pouch that is gas-permeable through the header.
Regarding claim 7, EP 2460506 discloses the cavity of the pouch is capable of being made gas-impermeable by a seal (at 16a) between the first web and the third web formed after a sterilization process, wherein the seal is generally parallel to the first and second end edges of the first and third webs, and wherein the seal is disposed longitudinally between the first end edge of the second web and the first end edges of the first and third webs.
Regarding claim 8, EP 2460506 discloses a flexible, sterilizable pouch (See Fig. 1) comprising: a first web (11), the first web being gas(oxygen)-impermeable and having a first length (from the top end of 11 to the bottom end of 11 in Fig. 1b); a second web (13), the second web being gas-permeable and having a second length (from the top end of 13 to the bottom end of 13 in Fig. 1b); a third web (12), the third web being gas-impermeable and having a third length (from the top end of 13 to the bottom end of 13 in Fig. 1b), wherein the third length is longer than the first and second lengths such that with first end edges (at 16a) of the first and second webs aligned, a second end edge (at 16b)of the third web extends past a second end edge of the first web; a cavity (shown in Fig. 1b) formed between the first web and the third web; a header (portion above 16c in Fig. 1a) defined from a first end edge of the second web overlapping with the second end edge of the first web and sealed to an inner surface of the first web to a second end edge of the second web aligned with the second end edge of the third web with the second web sealed to an inner surface of the third web.
Regarding claim 9, EP 2460506 discloses an opening (at 16b, before sealing) formed between the second end edge of the second web and the second end edge of the third web due to the respective second end edges of the second and third webs not being sealed to each other.
Regarding claim 10, EP 2460506 discloses the opening is capable of being sealed after a medical device is inserted therethrough and into the cavity, thereby forming a sealed pouch that is gas-permeable through the header.
Regarding claim 11, EP 2460506 discloses  the cavity of the pouch is capable of being made gas-impermeable by a seal (at 16a) between the first web and the third web formed after a sterilization process, wherein the seal is generally parallel to the first and second end edges of the first and third webs, and wherein the seal is disposed longitudinally between the first end edge of the second web and the first end edges of the first and third webs.
Regarding claim 12, EP 2460506 discloses the header is capable of being removed after the seal between the first and third webs is formed (as shown in Fig. 1c).
Regarding claim 13, EP 2460506 discloses the cavity is defined by the inner surfaces of the first and third webs, seals (at 16a on the sides of Fig. 1a) between the first and third webs along corresponding first and second side edges of the first and third webs and along the first end edges of the first and third webs. Regarding when the seals are formed, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180085180-A1, US-8689976-B2, US-20120205269-A1, US-20090200198-A1, US-20090188826-A1, US-20050067312-A1 and US-5562211-A disclose similar pouches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735